SCIRICA, Circuit Judge,
dissenting in part.
I join in all of the majority opinion except for part IV-C(2)(b), where I respectfully dissent from the majority’s affirmance of the decision by the Nuclear Regulatory Commission (NRC) to exclude consideration of the risk of sabotage in assessing the environmental impact of the Limerick nuclear power plant. See Maj.Op. at 743. I cannot conclude, on the basis of this record, that the NRC did not act arbitrarily and capriciously in refusing to consider the potential impact of sabotage.
The majority finds that the NRC “reached a judgment based on its contemporary evaluation of risk assessment techniques” which led the NRC to conclude “that assessment of such risks was attended by a great deal of uncertainty” and therefore current techniques “could not provide a meaningful basis upon which to measure such risks.” Maj.Op. at 743.
Two aspects of the majority’s holding disturb me. First, the decision of the Atomic Safety and Licensing Appeal Board clarifies that the NRC has, in this instance, equated the word “meaningful” with the word “quantifiable.” Early in its discussion of the exclusion of sabotage, the Appeal Board stated, “the risk of sabotage cannot be quantified in a way that would permit its litigation per se.” 22 N.R.C. 681, 699 (1985). The Appeal Board concluded, “In sum, the risk of sabotage is simply not yet amenable to a degree of quantification that could be meaningfully used in the decisionmaking process.” Id. at 701. In other words, the majority affirms a decision by the NRC in which the agency has taken the position that when its staff cannot quantify a risk — in this case, sabotage — it need not consider it. Second, although the NRC fails to cite support in the record, the majority accepts the NRC’s conclusion that no means exist to consider the risk of sabotage.
I.
I find no statutory provision, no NRC regulation or policy statement, and no case law that permits the NRC to ignore any risk found to be unquantifiable. Courts have held that the National Environmental Policy Act of 1969 (NEPA), 42 U.S.C. §§ 4321-4347 (1983) does not require that the NRC address “remote and highly speculative” consequences. Maj.Op. at 739; San Luis Obispo Mothers For Peace v. NRC, 751 F.2d 1287, 1300 (D.C.Cir.1984), rehearing en banc granted on other grounds, 760 F.2d 1320 (D.C.Cir.1985), *755aff'd on rehearing en banc, 789 F.2d 26 (D.C.Cir.), cert. denied, 479 U.S. 923, 107 S.Ct. 330, 93 L.Ed.2d 302 (1986); Environmental Defense Fund, Inc. v. Hoffman, 566 F.2d 1060, 1067 (8th Cir.1977); see also Vermont Yankee Nuclear Power Corp. v. Natural Resources Defense Council, Inc., 435 U.S. 519, 551, 98 S.Ct. 1197, 1215, 55 L.Ed.2d 460 (1977) (quoting Natural Resources Defense Council, Inc. v. Morton, 458 F.2d 827, 837-38 (D.C.Cir.1972)). While offering diverse views on what consequences they would consider “remote and highly speculative,” courts have stressed either the low probability of the risk, see e.g., San Luis Obispo, 751 F.2d at 1299 (“[t]here is a point at which the probability of an occurrence may be so low as to render it almost totally unworthy of consideration”) (citation omitted), or the breadth of the inquiry required, see e.g., Vermont Yankee, 435 U.S. at 551-52, 98 S.Ct. at 1215-16 (NRC did not have to consider “energy conservation” as an alternative to nuclear power, as the phrase “suggests a virtually limitless range of possible action and developments that might, in one way or another, ultimately reduce projected demands for electricity from a particular proposed plant”). No court, however, has suggested that merely because a risk evades quantification, and is in that sense “speculative,” the NRC is relieved of its statutory duty to adequately consider and disclose its potential environmental effects. Cf. People against Nuclear Energy v. NRC, 678 F.2d 222, 228-29 (D.C.Cir.1981) (where NRC contended that psychological stress is beyond scope of NEPA because it is not readily quantifiable, court held that NEPA does not authorize federal agencies to deal with intangible factors by ignoring them), rev’d on other grounds sub. nom. Metropolitan Edison Co. v. People against Nuclear Energy, 460 U.S. 766, 103 S.Ct. 1556, 75 L.Ed.2d 534 (1983). Moreover, the test of “remote and highly speculative” is stated in the conjunctive, requiring that a risk meet both prongs to be properly excluded from consideration under NEPA.1
The NRC itself has recognized that consideration of uncertain risks may take a form other than quantitative “probabilistic” assessment. In its “Proposed Policy Statement on Severe Accidents and Related Views on Nuclear Reactor Regulation,” 48 Fed.Reg. 16,014 (1983), the Commission stated that:
In addressing potential accident initiators (including earthquakes, sabotage, and multiple human errors) where empirical data are limited and residual uncertainty is large, the use of conceptual modeling and scenario assumptions in Safety Analysis Reports will be helpful. They should be based on the best qualified judgments of experts, either in the form of subjective numerical probability estimates or qualitative assessments of initiating events and casual [sic] linkages in accident sequences.
48 Fed.Reg. at 16,020.
NEPA “places upon an agency the obligation to consider every significant aspect of the environmental impact of a proposed action.” Vermont Yankee, 435 U.S. at 553, 98 S.Ct. at 1216; 42 U.S.C. § 4332(2)(C). The judicial rule of allowing the exclusion of “remote and highly speculative” consequences is, in part, a logical corollary to this statutory mandate requiring consideration of only “significant” environmental risks. Accordingly, once the NRC has conceded the risk to be “significant,” difficulty in measuring the risk does not automatically excuse the NRC from considering it. Cf. State of Cal. by Brown v. Watt, 668 F.2d 1290, 1311-13 (D.C.Cir. *7561981) (where controlling statute required Secretary of the Interior to consider each specific factor on the basis of “existing information,” Secretary’s assertion that there was “an absence of meaningful measurements” did not excuse Secretary from complying with statutory mandate). In fact, NEPA expressly instructs all federal agencies to identify and develop methods and procedures “which will insure that presently unquantified environmental amenities and values may be given appropriate consideration in decisionmaking along with economic and technical consideration.” 42 U.S.C. § 4332(2)(B). Not having found that the risk of sabotage is insignificant, the NRC has a statutory obligation to take a hard look at the risk of sabotage.
I underscore that the Licensing Board and the Appeals Board determined only that the risk of sabotage was “beyond the state of the art of probabilistic risk assessment.” Limerick FES 5-74; Maj.Op. at 741. The Commission did not make a finding that the possibility of sabotage was “remote and highly speculative.”2 Agency action must be judged solely on the grounds invoked by the agency. SEC v. Chenery Corp., 332 U.S. 194, 196, 67 S.Ct. 1575, 1577, 91 L.Ed. 1995 (1947). Refusal to consider at this stage a claim by the NRC that the risk of sabotage is “remote and highly speculative” is consistent with the majority’s rejection of the same argument that the NRC advanced to justify its refusal to consider severe accident mitigation design alternatives. See Maj.Op. at 739-41.
Even if the NRC had made a contemporaneous finding that the risk of sabotage is “remote and highly speculative,” several factors would undermine such a determination. In most court decisions invoking this phrase, the issues involved bear little resemblance to sabotage. For example, in Vermont Yankee, an intervenor requested that the NRC examine “energy conservation” as an alternative to the construction of the nuclear power plant. Given the breadth of the potential inquiry, it is understandable why the Supreme Court excused its exclusion: “Common sense also teaches us that the ‘detailed statement of alternatives’ cannot be found wanting simply because the agency failed to include every alternative device and thought conceivable by man.” 435 U.S. at 551, 98 S.Ct. at 1215. Similarly, in Environmental Defense Fund, Inc. v. Hoffman, the court balked at the seemingly limitless scope of the proposed inquiry. The court held that where a river project involved clearing, realigning, enlarging and rechanneling for flood control and drainage purposes over two hundred thirty-one miles of river, the cumulative secondary impact of the project on the groundwater was “remote and speculative.” 566 F.2d at 1067. In Natural Resources Defense Council, Inc. v. Morton, the court had in mind even more remote possibilities, stating, “We do not suppose Congress intended an agency to devote itself to extended discussion of the environmental impact of alternatives so remote from reality as to depend on, say, the repeal of the anti-trust laws.” 458 F.2d at 837. To the extent that some courts have loosened the standards under which the NRC can claim that consequences are “remote and highly speculative,” I disagree with their holdings. See, e.g., San Luis Obispo, 751 F.2d at 1301 (“[bjecause the environmental consequences of Three Mile Island [accident] were scientifically and legally inconsequential, the fact that the accident occurred does not establish that accidents with significant environmental impacts will have significant probabilities of occurrence”).
*757Furthermore, the NRC has indicated that it regards the risk of sabotage as a realistic possibility. In its regulations setting forth requirements for a detailed security plan, the threat of radiological sabotage is listed first.3 See 10 C.F.R. § 73.1 (1988). In addition, in its Proposed Policy Statement on Severe Accidents the NRC states, “Pending decision on the final content of the safety goal policy statement, the Commission expects that [future] applicants for standard design approvals will address ... design considerations to inhibit sabo-tage____ [Future] [applicants for standard design approvals or construction permits are to give specific consideration of plant design features that would decrease the probability of damage from sabotage.” 48 Fed.Reg. at 16,020. In its final Policy Statement on Severe Reactor Accidents, the NRC stated, “[t]he Commission recognizes the importance of such potential contributors to severe accident risks as human performance and sabotage.” Policy Statement on Severe Reactor Accidents Regarding Future Designs and Existing Plants, 50 Fed.Reg. 32,138, 32,141 (1985).
As the NRC itself has acknowledged, in this day and age, we cannot ignore the risk of sabotage in the construction of our nuclear facilities. That is no less true for the plants currently undergoing licensing proceedings, which will continue to operate for years to come, than for future plants. The Limerick plant, located twenty-five miles from Philadelphia, PA, and eight miles from Graterford State Correctional Institution, is hardly inaccessible. In sum, the NRC has not convinced me that the possibility of sabotage to the Limerick plant is “remote and highly speculative.” I would remand to the NRC for this determination.4
I would impose no restrictions on the methods the NRC may choose to adopt for consideration of the sabotage risk. Yet this would not be, as the majority suggests, a remand to the NRC for a “standardless proceeding.” Maj.Op. at 744. Judicial review of agency action under NEPA is intended to ensure that the agency considered and disclosed the environmental consequences of proposed actions. Baltimore Gas, 462 U.S. at 97-98, 103 S.Ct. at 2252. The nature and form of environmental analysis required in any given case, however, are matters left to the agency’s discretion. Alaska v. Andrus, 580 F.2d 465, 480 (D.C.Cir.), vacated in part on other grounds sub. nom. Western Oil & Gas Assoc. v. Alaska, 439 U.S. 922, 99 S.Ct. 303, 58 L.Ed.2d 315 (1978). On remand, the agency would receive the clear directive to consider the risk. It is the duty of the agency to employ its technical expertise to devise a method for considering the risk of sabotage, or justify why it cannot.
II.
Assuming arguendo that an unquantifiable risk is in fact a risk that cannot be considered, I can find no evidence in the record before us to support this assertion. In enacting NEPA, Congress required that an agency take a “hard look” at the environmental consequences before taking a major action. Baltimore Gas & Electric Co. v. Natural Resources Defense Council, Inc., 462 U.S. 87, 97, 103 S.Ct. 2246, 2252, 76 L.Ed.2d 437 (1983). “If that [administrative] finding is not sustainable on the administrative record made, then the ... [agency’s] decision must be vacated *758and the matter remanded ... for further consideration.” Vermont Yankee, 435 U.S. at 549, 98 S.Ct. at 1214.5
As already noted, unless the NRC determines that a risk is “remote and highly speculative,” the agency must consider and disclose that risk. If the NRC for some reason cannot satisfy its statutory obligation, the NRC bears the burden of proving why not. Cf. State of Cal. by Brown v. Watt, 668 F.2d at 1312-13 (where agency has not made good faith effort to perform the statutory mandate, but rather, asserts it is impossible or impracticable to perform inquiry explicitly required by statute, the “agency’s burden of justification is especially heavy”). In this case, there is reason to take a skeptical view of the agency justifications for refusing to consider sabotage because underlying the NRC decision was the premise that review of all aspects of severe accidents was discretionary. The Appeal Board states this explicitly: “At the outset, it is important to place the contention in its proper perspective____ Insofar as this review — undertaken pursuant to the Commission’s Interim NEPA Policy — encompasses severe (beyond design-basis) accidents, it is not even required by NEPA.” 22 N.R.C. at 698-99. As the majority has persuasively noted, an across-the-board conclusion that the risks of severe accidents are remote and speculative is not credible. See Maj.Op. at 740.
In examining whether the administrative record is sufficient to sustain the NRC’s decision to exclude consideration of the problem of sabotage, it is worth recounting in detail the NRC’s own explanation. In the Final Environmental Statement (FES) for Limerick, the Licensing Board offered the following explanation for its exclusion of sabotage risk:
[Applicant] has presented a plant- and site-specific probabilistic assessment of severe accidents, including the effects of external events such as fires and earth-quakes____ As a direct result of the applicant’s efforts in performing the probabilistic assessment, several risk reduction modifications to the plant design were implemented during its construction. These modifications have been reviewed by the staff and are incorporated into the staff’s analysis____ Neither the applicant’s analysis nor the staff’s analysis includes the potential effects of sabotage; such an analysis is considered to be beyond the state of the art of probabilistic risk assessment. However, the staff judges that the additional risks from severe accidents initiated by sabotage are within the uncertainties of risks presented for the severe accidents studied here.6
Limerick FES 5-74. At the public licensing hearings, the Licensing Board refused to allow Limerick Ecology Action (LEA) to introduce a report that challenged the assertion that the risk of sabotage was impossible to quantify. The Licensing Board explained that, “the Commission’s policy statements, looked at collectively, militate in favor of not admitting the contention.” Tr. 8777-78; J.A. 570-71. The first policy statement to which the Licensing Board apparently refers simply states, in part, “The possible effects of sabotage or diversion of nuclear material are also not presently included in the safety goal. At *759present there is no basis on which to provide a measure of risk on these matters.” Policy Statement on Safety Goals for the Operation of Nuclear Power Plants, 48 Fed.Reg. 10,772, 10,773 (1983). The second policy statement mentioned by the Licensing Board provides, “while it is possible ... that new information will demonstrate the desirability of certain ... [design] changes ... that would reduce the risk from sabo-tage____ [However], the capability of current designs or procedures ... to control or mitigate severe accidents would not be addressed in case-related safety hearings.” Proposed Commission Policy Statement on Severe Accidents and Related Views on Nuclear Reactor Regulation, 48 Fed.Reg. at 16,018 (1983). The last segment of this policy statement cited by the Licensing Board actually undermines the decision to exclude the issue of sabotage, providing, “Although the Commission has explicitly excluded sabotage from the safety goal policy statement, the Commission recognized the merit of providing guidance on plant design that inhibit sabotage.” 48 Fed.Reg. at 16,018. Finally, the Appeal Board summarized the NRC’s justification for excluding the risk of sabotage: “We are aware of no ... principles (and LEA identifies none) that would permit reasonable prediction of ... the kind of stochastic human behavior displayed in an act of sabotage. In sum, the risk of sabotage is simply not yet amenable to a degree of quantification that could be meaningfully used in the decisionmaking process.” 22 N.R.C. at 701.
Even if the NRC is correct in claiming that unquantifiable risks are properly ignored, the NRC has failed to articulate the critical facts upon which it relied in reaching this conclusion. Thus I cannot determine whether the agency has engaged in rational decision-making. See Columbia Gas Transmission Corp. v. Federal Energy Regulatory Comm’n, 628 F.2d 578, 593 (D.C.Cir.1979). If it is true that there exists no method by which the NRC can assess the risk of sabotage, the NRC has provided us with no evidence in support of this assertion. The FES and the policy statements contain only undocumented conclusions. Without a more detailed explanation of the limits of risk assessment techniques, or citations to studies on sabotage, we have no idea whether the NRC has accurately described — or is aware of — the state of the art probabilistic risk assessment techniques for sabotage.7 Furthermore, we also remain in the dark whether the NRC has made any attempts to improve this deficiency in risk assessment techniques.8 Finally, the NRC’s final Policy Statement on Severe Reactor Accidents, announcing that the risk of sabotage “to the extent practicable, will be emphasized in the design and operating procedures developed for new plants,” 50 Fed.Reg. at 32,141 (emphasis added), undermines the agency’s assertion that this risk could not be meaningfully discussed in the Limerick licensing proceedings.
As an additional explanation for the exclusion of the sabotage risk, the NRC explains that, “whatever additional risks might be associated with sabotage-initiated accidents are essentially already taken into account in the Limerick PRA [Probabilistic Risk Assessment] within a general category of uncertainties.” 22 N.R.C. at 699 n. 18; Limerick FES 5-74. Because the NRC has provided no evidence that it has considered the risk of sabotage, I cannot determine whether it was arbitrary and capricious of the agency to assume that whatever additional risks might be associated with sabotage are already taken into account in the Limerick PRA. See Limerick FES 5-74. Thus, the administrative record in the *760Limerick proceeding differs from the one in Baltimore Gas, where the Supreme Court instructed reviewing courts not to magnify the significance of a single line item in a table containing a number of assumptions, and to employ a deferential standard of review when the Commission is making predictions at the frontiers of science. 462 U.S. at 102-03, 103 S.Ct. at 2254-55. In Baltimore Gas, the NRC arrived at its “zero-release” assumption after careful consideration and disclosure. The NRC Statement of Consideration announcing the final Table S-3 rule incorporating the zero-release assumption summarized the major uncertainty of long-term storage, which is that water could infiltrate the repository as a result of such diverse factors as geologic faulting, meteor strike, or the accidental or deliberate intrusion by man; Table S-3 refers interested person to staff studies that discuss the uncertainties in greater detail. Id. at 98-99 & n. 11, 103 S.Ct. at 2252-53 & n. 11 The NRC has provided us with no analogous evidence with respect to sabotage.
In sum, the NRC has failed to carry its burden to justify its decision to exclude a risk not found to be insignificant. We are asked to take it on blind faith that the NRC has attempted to assess the risk and has come up short. I would remand this case to the Commission to ensure that it has taken a “hard look” at the issue of sabotage.
III.
Since, based on the foregoing analysis, I do not believe that the NRC can set forth a rational basis for excluding consideration of the risk of sabotage, I would require the NRC to include consideration of the risk in the decision whether to issue an operating license. On remand, I would require the NRC both to focus on whether the risk of sabotage is amenable to consideration in licensing proceedings, and to document its conclusions, so that this court can properly review the Commission’s actions.

. Although consideration of a "remote” possibility may entail "speculation,” the two terms are not synonymous. "Remote" is defined as "far removed in time ... [or] space.” Webster’s Third New International Dictionary at 1921 (1964). "Speculative” is defined as "not subject to clear-cut demonstration or analysis." Id. at 2189.
The Appeal Board suggests that Sierra Club v. Sigler, 695 F.2d 957 (5th Cir.1983) supports the NRC’s position that NEPA allows an agency to disregard risks that are not quantifiable. 22 N.R.C. at 701. I disagree. Although the Sigler court uses the terms "speculative” and "remote” to denote generic "uncertainty,” 695 F.2d at 974-75, it never insisted that the uncertainties be “quantifiable." In fact, the Sigler court took the position that the CEQ “worst case scenario” is part of the common-law of NEPA, and therefore binding on the NRC.


. Twice in these proceedings the NRC mentioned the notion of "remoteness.” First, the policy statement on which the Licensing Board relied in excluding consideration of the sabotage risk provides, that “[i]t is the Commission’s intention to keep such risks [as sabotage] at their present, very low level.” 48 Fed.Reg. at 10,773. Second, the Appeal Board cited case law indicating that "an agency ‘may (and should) consider remoteness.’” 22 N.R.C. at 701 (citation omitted). These vague references to remoteness cannot substitute for an agency’s clearly articulated and documented finding that the risk is "remote and highly speculative." The NRC cannot invoke the words "remote and highly speculative" as a talismanic phrase intended to ward off judicial scrutiny of its actions.


. It should be noted that these regulations address the establishment and maintenance of a physical protection system, rather than the design of the nuclear reactor. Where the possibility of other severe accident initiators such as earthquakes and fires were considered in the licensing proceedings, several modifications to the plant design were implemented during its construction. Limerick FES 5-74.


. I would also require that the NRC provide specific evidence in support of any conclusion that the risk of sabotage is “remote and highly speculative.” In this regard, I disagree with San Luts Obispo, which affirmed NRC conclusions despite the lack of record evidence. See San Luis Obispo, 751 F.2d at 1332-35 (given lack of record evidence to support NRC assertion of "low probability” of risk, majority should not have affirmed Commission decision to exclude from consideration the complicating effects of earthquakes on response to radiological emergency at Diablo Canyon nuclear power plant) (Wald, J., concurring in part, dissenting in part).


. In its determination that the NRC’s decision to exclude consideration of the risk of sabotage is supported by the record, the majority invokes the warning in Baltimore Gas that a reviewing court be at its “ ‘most deferential’ when the NRC makes such a scientific determination.” Maj.Op. at 743 (quoting Baltimore Gas, 462 U.S. at 103, 103 S.Ct. at 2255. This reference to Baltimore Gas is inapposite. In Baltimore Gas, the Court cautioned against judicial overreaching where the agency is "making predictions ... at the frontiers of science.” 462 U.S. at 103, 103 S.Ct. at 2255. In this case, the NRC has made no such scientific prediction. As the Supreme Court stated, the NRC in Baltimore Gas reached its zero-release assumption after "confronting the issue,” as evinced by the "impressive” volumes of proceedings on the risk in question. Id. at 98, 103 S.Ct. at 2253. In contrast, the NRC has refused to confront the issue of sabotage.


. The Appeal Board explains this confusing final sentence: "whatever additional risks might be associated with sabotage-initiated accidents are essentially already taken into account in the Limerick PRA [Probabilistic Risk Assessment] within a general category of uncertainties.” 22 N.R.C. at 699 n. 18.


. LEA cites testimony from the Indian Point Nuclear Power Plant proceedings, indicating disagreement within the technical community, and asserting that the European Communities have begun including sabotage in its PRA models. See Consolidated Edison Co. of New York, et. al. (Indian Point, Unit No. 2), 18 N.R.C. 811, 889 (1983); LEA Brief at 33. The NRC has manifested no awareness of this debate.


. In the Indian Point litigation, the Licensing Board noted that NRC Staff “acknowledged that some members of the Advisory Committee on Reactor Safety (ACRS) have urged Staff, over the last three or four years, to undertake the probabilistic risk assessment of sabotage." 18 N.R.C. at 889.